DETAILED ACTION
1.	Applicant's amendments and remarks submitted on August 4, 2022 have been entered. Claims 1-2, 11 and 19 have been amended. Claims 1-20 are still pending on this application, with claims 1-20 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 11 and 19. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 7-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No 2005/0058313 A1 to Victorian et al. (“Victorian”) in view of US Patent Pub No 2008/0260180 A1 to Goldstein et al. (“Goldstein”) and further in view of US Patent Pub No 2832842 to Knauert.
As to claim 1, Victorian discloses a hearing assistance device (see Abstract, figures 1-3C), comprising: a housing adapted to be worn in an ear of a wearer (see figures 3A-3C; pg. 1, ¶ 0009); a microphone mounted on or in the housing or a faceplate of the housing (external microphone, see figure 4A; pg. 3, ¶ 0044); an own-voice sensor within the housing, the own-voice sensor configured to detect an own-voice signal from the wearer (ear canal microphone, see figure 4A; pg. 3, ¶ 0044); and a processor within the housing (see figure 4A; pg. 3, ¶ 0044).
 Victorian further discloses determining when the wearer is talking to control transmission of the own-voice signal (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070), but does not disclose the processor being configured to control the transmission by correlating an output of the microphone with an own-voice sensor output.
Goldstein discloses a similar hearing device (see figure 1), and further teaches the earpiece processor configured to detect spoken voice from a wearer by cross correlating sound from an ambient external microphone and sound from an internal microphone (see pg. 2, ¶ 0014; pg. 4, ¶ 0050).
Victorian and Goldstein are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice to employ cross correlation to determine voice from a wearer as taught by Goldstein in the device as taught by Victorian. The motivation being to ensure the sound detected by the microphones corresponds to spoken voice that originates from the wearer and not neighboring talkers (Goldstein pg. 4, ¶ 0050).
Victorian in view of Goldstein does not disclose a resonator positioned between the own-voice sensor and the housing, the resonator configured to resonate in a selected frequency region to enhance the own-voice sensor output.
Knauert discloses a similar hearing device for detecting speech vibrations (see col. 2, lines 40-47), and further discloses the device housing having a vibrating or resonating wall (31, see figure 1; 43, see figure 6) that vibrates within the frequency range relevant to speech intelligibility (see col. 4, lines 67-70; col. 5, lines 51-65; col. 11, lines 25-34), the wall having variable thickness to enhance the response within said range (see figure 3A; col. 8, lines 13-22; col. 12, lines 1-17; col. 13, lines 45-62).
Victorian in view of Goldstein and Knauert are analogous art because they are drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate a housing portion to enhance the sensor signal as taught by Knauert in the device as taught by Victorian in view of Goldstein. The motivation being to provide an improved response of the device within the frequency range associated with speech via structural materials and features of the device housing itself (Knauert figure 3A; col. 4, lines 67-70; col. 12, lines 1-17).
As to claim 7, Victorian in view of Goldstein and Knauert further discloses wherein the hearing assistance device includes a hearing aid (Victorian pg. 2, ¶ 0030).  
As to claim 8, Victorian in view of Goldstein and Knauert further discloses wherein the hearing aid includes an in-the-ear (ITE) hearing aid, an in-the-canal (ITC) hearing aid, a receiver-in-canal (RIC) hearing aid, or a completely-in-the-canal (CIC) hearing aid (Victorian pg. 2, ¶ 0017 - ¶ 0019, ¶ 0030).  
As to claim 9, Victorian in view of Goldstein and Knauert further discloses wherein the processor is configured to cross-correlate the output of the microphone with an output signal from the own-voice sensor to determine when the wearer is talking to gate transmission of the own-voice signal (Victorian pg. 5, ¶ 0052; pg. 7, ¶ 0070; Goldstein pg. 2, ¶ 0014; pg. 4, ¶ 0050).  
As to claim 10, Victorian in view of Goldstein and Knauert further discloses wherein the processor is configured to use a first digital signal processor (DSP) algorithm with the output of the microphone to gate transmission of the own-voice signal (Goldstein algorithmic modules including correlation, see pg. 2, ¶ 0014; pg. 4, ¶ 0048 - ¶ 0050), and the processor is configured to use a second DSP algorithm with the output of the microphone to determine quiet ambient noise environments and to combine the output of the microphone with an output signal from the own-voice sensor to enhance own-voice signal quality (Goldstein algorithmic modules including level detection and mixed signal dependent on noise levels, see pg. 4, ¶ 0048 - ¶ 0049; pg. 5, ¶ 0053 - ¶ 0054).  
As to claim 11, Victorian discloses a method, comprising: detecting an own-voice signal using an own-voice sensor within a hearing assistance device housing configured to be worn in an ear of a wearer (ear canal microphone, see figure 1-4A; pg. 1, ¶ 0009; pg. 3, ¶ 0044); and a microphone mounted on or in the housing or a faceplate of the housing (external microphone, see figure 4A; pg. 3, ¶ 0044).
 Victorian further discloses determining when the wearer is talking to control transmission of the own-voice signal (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070), but does not disclose controlling the transmission by correlating an output from the microphone with an own-voice sensor output.
Goldstein discloses a similar hearing device (see figure 1), and further teaches the earpiece processor configured to detect spoken voice from a wearer by cross correlating sound from an ambient external microphone and sound from an internal microphone (see pg. 2, ¶ 0014; pg. 4, ¶ 0050).
It would have been an obvious choice to employ cross correlation to determine voice from a wearer as taught by Goldstein in the method as taught by Victorian. The motivation being to ensure the sound detected by the microphones corresponds to spoken voice that originates from the wearer and not neighboring talkers (Goldstein pg. 4, ¶ 0050).
Victorian in view of Goldstein does not disclose the hearing assistance device including a resonator positioned between the own-voice sensor and the housing, the resonator configured to resonate in a selected frequency region to enhance the own-voice sensor output.
Knauert discloses a similar hearing device for detecting speech vibrations (see col. 2, lines 40-47), and further discloses the device housing having a vibrating or resonating wall (31, see figure 1; 43, see figure 6) that vibrates within the frequency range relevant to speech intelligibility (see col. 4, lines 67-70; col. 5, lines 51-65; col. 11, lines 25-34), the wall having variable thickness to enhance the response within said range (see figure 3A; col. 8, lines 13-22; col. 12, lines 1-17; col. 13, lines 45-62).
It would have been an obvious choice to one of ordinary skill in the art to incorporate a housing portion to enhance the sensor signal as taught by Knauert in the method as taught by Victorian in view of Goldstein. The motivation being to provide an improved response of the device within the frequency range associated with speech via structural materials and features of the device housing itself (Knauert figure 3A; col. 4, lines 67-70; col. 12, lines 1-17). 
As to claim 12, Victorian in view of Goldstein and Knauert further discloses further comprising combining the output from the microphone with an output from the own-voice sensor to produce an enhanced output signal (Goldstein pg. 3, ¶ 0033; pg. 4, ¶ 0048).
As to claim 13, Victorian in view of Goldstein and Knauert further discloses further comprising cross-correlating the output from the microphone with an output from the own-voice sensor assist in determining when the wearer is talking (Victorian pg. 5, ¶ 0052; pg. 7, ¶ 0070; Goldstein pg. 2, ¶ 0014; pg. 4, ¶ 0050). 
As to claim 14, Victorian in view of Goldstein and Knauert further discloses further comprising resonating and enhancing output of the own-voice sensor in selected frequency regions using a barrier window (Knauert figure 3A; col. 8, lines 13-22; col. 12, lines 1-17; col. 13, lines 45-62).
As to claim 15, Victorian in view of Goldstein and Knauert further discloses wherein the barrier window includes a plastic material that has a thickness less than a thickness of the housing (Knauert figure 4A; col. 11, lines 55-59; col. 12, lines 1-27; col. 13, lines 13-19).  
As to claim 16, Victorian in view of Goldstein and Knauert further discloses wherein the own-voice sensor is mounted to an interior surface of the housing, the method further including resonating and enhancing output of the own-voice sensor in selected frequency regions based on a specified mounting suspension stiffness (Knauert figures 1 and 4-6; col. 8, lines 34-44; col. 11, lines 16-24; col. 12, lines 1-17).
As to claim 18, Victorian in view of Goldstein and Knauert further discloses wherein the own-voice sensor is enclosed in an enclosure located within the housing, the enclosure mounted indirectly to an interior surface of the housing using a mechanical resonator, and the method further comprises resonating and enhancing output of the own-voice sensor in selected frequency regions using the mechanical resonator (Victorian microphones/sensors within earpiece housing, see figures 3A-4A; Knauert figures 1 and 4-6; col. 5, lines 43-65; col. 8, lines 34-44; col. 11, lines 16-24; col. 12, lines 1-17).  
As to claim 19, Victorian discloses a hearing assistance device (see Abstract, figures 1-3C), comprising: a housing configured to be worn in an ear of a wearer (see figures 3A-3C; pg. 1, ¶ 0009); a microphone in the housing (external microphone, see figure 4A; pg. 3, ¶ 0044); an own-voice sensor in the housing, the own-voice sensor configured to detect an own-voice signal from the wearer (ear canal microphone, see figure 4A; pg. 3, ¶ 0044); a processor in the housing (see figure 4A; pg. 3, ¶ 0044). 
 Victorian further discloses determining when the wearer is talking to control transmission of the own-voice signal (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070), but does not disclose the processor being configured to cross-correlate an output of the microphone with an output signal from the own-voice sensor to determine when the wearer is talking.
Goldstein discloses a similar hearing device (see figure 1), and further teaches the earpiece processor configured to detect spoken voice from a wearer by cross correlating sound from an ambient external microphone and sound from an internal microphone (see pg. 2, ¶ 0014; pg. 4, ¶ 0050).
It would have been an obvious choice to employ cross correlation to determine voice from a wearer as taught by Goldstein in the device as taught by Victorian. The motivation being to ensure the sound detected by the microphones corresponds to spoken voice that originates from the wearer and not neighboring talkers (Goldstein pg. 4, ¶ 0050).
Victorian in view of Goldstein does not disclose a resonator in or on the housing, the resonator configured to resonate to enhance the own-voice sensor output.  
Knauert discloses a similar hearing device for detecting speech vibrations (see col. 2, lines 40-47), and further discloses the device housing having a vibrating or resonating wall (31, see figure 1; 43, see figure 6) that vibrates within the frequency range relevant to speech intelligibility (see col. 4, lines 67-70; col. 5, lines 51-65; col. 11, lines 25-34), the wall having variable thickness to enhance the response within said range (see figure 3A; col. 8, lines 13-22; col. 12, lines 1-17; col. 13, lines 45-62).
It would have been an obvious choice to one of ordinary skill in the art to incorporate a housing portion to enhance the sensor signal as taught by Knauert in the device as taught by Victorian in view of Goldstein. The motivation being to provide an improved response of the device within the frequency range associated with speech via structural materials and features of the device housing itself (Knauert figure 3A; col. 4, lines 67-70; col. 12, lines 1-17).
As to claim 20, Victorian in view of Goldstein and Knauert further discloses wherein the processor is configured to combine the output of the microphone with the output signal from the own-voice sensor to enhance own-voice signal quality (Victorian pg. 3, ¶ 0044; Goldstein pg. 3, ¶ 0033; pg. 4, ¶ 0048; pg. 5, ¶ 0054). 

4.	Claims 2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of Goldstein and Knauert, and further in view of US Patent Pub No 2010/0172529 A1 to Burns et al. (“Burns”).
As to claim 2, Victorian in view of Goldstein and Knauert discloses the hearing assistance device of claim 1.
Victorian in view of Goldstein and Knauert does not disclose wherein the own-voice sensor is configured to amplify an input signal in selected frequency regions to detect the own-voice signal from the wearer.  
	Burns discloses a similar hearing device (see figure 1C), and further discloses the device having a sensor to detect speech at corresponding frequencies (see pg. 1, ¶ 0016; pg. 2, ¶ 0018), and further discloses the sensors can be configured to amplify the detected signal (see pg. 3, ¶ 0028).
Victorian in view of Goldstein and Knauert and Burns are analogous art because they are drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate sensor signal amplification as taught by Burns in the device as taught by Victorian in view of Goldstein and Knauert. The motivation being to provide a sensor signal with increased resolution, particularly at lower frequencies corresponding to speech detection (Burns pg. 1, ¶ 0016; pg. 2, ¶ 0018; pg. 3, ¶ 0028).
As to claim 4, Victorian in view of Goldstein, Knauert and Burns further discloses wherein the own-voice sensor includes a differential sensor (Burns pg. 3, ¶ 0028).  
As to claim 5, Victorian in view of Goldstein, Knauert and Burns further discloses wherein the own-voice sensor includes a piezoceramic sensor (Burns pg. 4, ¶ 0029).  
As to claim 6, Victorian in view of Goldstein, Knauert and Burns further discloses wherein the own-voice sensor is configured to amplify bone-conducted vibrations (Victorian pg. 1, ¶ 0003; Goldstein pg. 4, ¶ 0048; Burns pg. 3, ¶ 0028).  

5.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of Goldstein and Knauert, and further in view of US Patent Pub No 2009/0097683 A1 to Burns et al. (“Burns ‘683”).
As to claim 3, Victorian in view of Goldstein and Knauert discloses the hearing assistance device of claim 1.
Victorian in view of Goldstein and Knauert wherein the own-voice sensor includes a microelectromechanical system (MEMS) sensor.  
Victorian in view of Goldstein and Knauert does not expressly disclose wherein the own-voice sensor includes a microelectromechanical system (MEMS) sensor. However the use of MEMS sensors in hearing devices is known in the art, as taught by Burns ‘683, which discloses a similar device (see figure 1), and further teaches the hearing device including MEMS sensors for detecting sounds and/or vibrations from speech (see pg. 1, ¶ 0003). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, as MEMS are merely one of many available sensor devices that can be employed in a hearing device, particularly for sounds and/or user activities that can be detected via vibrations in the body (Burns ‘683 pg. 1, ¶ 0003; pg. 2, ¶ 0016).

6.	Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of Goldstein and Knauert, and further in view of US Patent Pub No 2011/0026722 A1 to Jing et al. (“Jing”).
As to claim 17, Victorian in view of Goldstein and Knauert discloses the method of claim 11.
Victorian in view of Goldstein and Knauert does not disclose wherein the own-voice sensor is configured to be placed in an elastomeric sleeve, and the method further comprises resonating and enhancing output of the own-voice sensor in selected frequency regions using the elastomeric sleeve.  
Jing discloses a similar device (see pg. 4, ¶ 0095; pg. 6, ¶ 0133), and further discloses wherein the sensor can be mounted in the device (see pg. 21, ¶ 0283), the sensor further including a shroud element for providing enhanced speech pick-up (see figures 55 and 61; pg. 20, ¶ 0271, ¶ 0275; pg. 22, ¶ 0285).
Victorian in view of Goldstein and Knauert, and Jing are analogous art because they are drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate a sleeve element as taught by Jing in the device as taught by Victorian in view of Goldstein and Knauert. The motivation would have been to provide improved signal-to-noise ratio of speech pick-up for the hearing device by means of structural features and materials, without the need for additional components or power usage (Jing pg. 20, ¶ 0275; pg. 21, ¶ 0279). 

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652